                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM J. GREGOR,                              :
    Plaintiff                                   :           No. 1:14-cv-00219
                                                :
       v.                                       :           (Judge Kane)
                                                :           (Magistrate Judge Carlson)
                                                :
OFFICER SCOTT JOHNSEN and                       :
THE CITY OF HARRISBURG                          :
     Defendants                                 :

                                            ORDER

       AND NOW, on this 5th day of August 2019, upon consideration of Magistrate Judge

Carlson’s Report and Recommendation (Doc. No. 75), Plaintiff’s objections to the Report and

Recommendation (Doc. No. 76), and Defendants’ brief in opposition to Plaintiff’s objections

(Doc. No. 79), and in accordance with the Memorandum issued concurrently with this Order, IT

IS ORDERED THAT:

       1.     Plaintiff’s objections to the Report and Recommendation (Doc. No. 76) are
              OVERRULED;

       2.     Magistrate Judge Carlson’s Report and Recommendation (Doc. No. 75) is
              ADOPTED;

       3.     Defendants’ motion for summary judgment (Doc. No. 67) is GRANTED in its
              entirety;

       4.     The Clerk of Court is directed to enter judgment in favor of Defendants and
              against Plaintiff on Counts I and II of Plaintiff’s complaint (Doc. No. 1); and

       5.     The Clerk of Court is directed to CLOSE the above-captioned case.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
